Matter of White v Byrd-McGuire (2018 NY Slip Op 05085)





Matter of White v Byrd-McGuire


2018 NY Slip Op 05085


Decided on July 6, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, AND WINSLOW, JJ.


579 CAF 17-00922

[*1]IN THE MATTER OF SHAMECKIA LACHELLE WHITE, PETITIONER-RESPONDENT,
vLOVANA BYRD-MCGUIRE, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


LINDA M. CAMPBELL, SYRACUSE, FOR RESPONDENT-APPELLANT. 

	Appeal from an order of the Supreme Court, Onondaga County (Kevin G. Young, J.), entered February 8, 2017 in a proceeding pursuant to Family Court Act article 8. The order denied the motion of respondent to set aside an order of protection, or in the alternative, to modify the expiration date of the order of protection. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of White v Byrd-McGuire ([appeal No. 1] — AD3d — [July 6, 2018] [4th Dept 2018]).
Entered: July 6, 2018
Mark W. Bennett
Clerk of the Court